Case 1:18-cv-00681-RJL Document 128-3 Filed 01/22/20 Page 1 of 4

EXHIBIT 2

 
 

 

Case 1:18-cv-00681-RJL Document 128-3 Filed 01/22/20 Page 2 of 4

 

Page 30

 

ne RRR Oe Bee eee

 

(Pages 30 to 33)

9

LEGAL SERVICES

MAGNA®©

 
Case 1:18-cv-00681-RJL Document 128-3 Filed 01/22/20 Page 3 of 4

 

 

 

Page 34

Ta BSS ==“ "SERRPRRR SSR ERES

 

 

 

(Pages 34 to 37)

10

LEGAL SERVICES

MAGNA®
 

ill

 

Case 1:18-cv-00681-RJL Document 128-3 Filed 01/22/20 Page 4 of 4

 

Page 50

—ae “RRR RRR Eee eee

 

 

 

(Pages 50 to 53)

14

LEGAL SERVICES

MAGNA®©
